DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ROY JOHANNES ORJALA and KAISA MARI LIND,
                        Appellants,

                                    v.

                      KULTIVATED KUSTOMS,
                            Appellee.

                              No. 4D22-210

                              [July 14, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond Alonzo, Judge; L.T. Case No. 562021CC002276.

  Roy Johannes Orjala and Kaisa Mari Lind, Sebastian, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.